Citation Nr: 1219561	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1966 to December 1969.  

The Veteran died on May [redacted], 2008.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal the appellant testified at hearings before the undersigned Veterans Law Judge at the RO in July 2009 and April 2012.  Transcripts of the hearings are associated with the claims file. 

This case was most recently before the Board in September 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 



FINDINGS OF FACT

1.  The Veteran served aboard the USS Repose from July 1968 until March 1969 and the Veteran is presumed to have gone ashore in the Republic of Vietnam during that time.  

2.  The Veteran died in May 2008 and the immediate cause of death listed on his death certificate was coronary artery disease.  


CONCLUSION OF LAW

A disability incurred in active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011).

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease, to specifically include coronary artery disease, to a compensable degree any time after such service, the ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Analysis

The Veteran's surviving spouse has asserted that the Veteran was exposed to herbicides when he went ashore in the Republic of Vietnam while serving aboard the USS Repose.  A review of the VA list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicides shows that the USS Repose was noted to have operated continuously in the close coastal waters of the Republic of Vietnam from 1966-1970, with the likelihood that crewmembers went ashore on liberty leave.  A review of the Veteran's service personnel records (SPRs) show that he was in fact stationed aboard the USS Repose from July 1968 to March 1969.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides while in active duty. 

The records show that at the time of his death, the Veteran was not service-connected for coronary artery disease and there was no pending claim for such of record at the time of his death.  However, medical evidence of record shows that the Veteran was diagnosed with coronary artery disease prior to his death.  

A review of the record shows that there are no medical records on file pertaining to when the Veteran was actually diagnosed with coronary artery disease.  However, of record are private medical records from the Veteran's private primary care physician documenting treatment from August 1995 until January 2008.  A review of those records shows that the Veteran was being treated for many conditions, to include coronary artery disease and left ventricular dysfunction.  The Veteran was noted to have undergone at least one coronary artery bypass graft procedure.  Additionally, the Veteran's coronary artery disease and left ventricular dysfunction were both noted to be severe.  The most current ejection fracture estimate of record was 30 percent and was from August 2007, less than one year prior to the Veteran's death.  The Board notes that a 30 percent ejection fracture would have warranted a 60 percent disability rating for coronary artery disease.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).  Therefore, the Board finds that the private medical records clearly show that the Veteran manifested coronary artery disease to a compensable degree prior to his death.  

As noted above, the Veteran died in May 2008.  A review of the Veteran's death certificate shows that the Veteran's immediate cause of death, or the final disease or condition resulting in death, was coronary artery disease.  

In sum, the Veteran is presumed to have been exposed to herbicides while in active service, the Veteran subsequently developed coronary artery disease to a compensable degree, and the Veteran's immediate cause of death was coronary artery disease.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for the cause of the Veteran's death is warranted.   


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


